Per Cubiam.
This is a ease of contest for the office of treasurer of Cape Girardeau county. Defendant, Mr. Ude, was appointed to the office by the county court after the canvass of the official returns showed a tie vote for that office at the general election of 1896. Plaintiff, Mr. Drum, contested the election. The trial court decided in favor of the plaintiff, and the defendant appealed in the usual way. The facts of the case bring it within reach of the judgment pronounced in another contested election case from the same county, Hope v. Flentge (1897) 140 Mo. 390, decided at this term. Eollowing the opinion of the majority of the court in banc in that case the judgment of the circuit court in the case at bar will be affirmed, the members of the court concurring and dissenting as announced in the Hope case.